Citation Nr: 0521017	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  98-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service connected residuals of a menisectomy of the left 
knee. 

2.  Entitlement to an initial rating in excess of 20 percent 
for a service connected right knee disability.   


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to April 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for left and right 
knee conditions with an evaluation of 20 percent for each 
knee.  The veteran appeals for higher ratings.

As the veteran appealed the original 20 percent ratings 
assigned for his right and left knee disabilities, the issue 
here is whether an initial or staged rating in excess of 20 
percent can be granted from the date of the grant of the 
claim for service connection to the present for either or 
both knee disabilities.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The veteran testified at a May 2005 Travel Board hearing that 
he has experienced stomach problems as a result of taking 
pain medication for his service connected knee disabilities.  
This testimony raises a claim of secondary service connection 
for gastrointestinal disease.  See 38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
refers this issue back to the RO for appropriate development 
and adjudication. 



REMAND

The veteran underwent a VA examination in November 2003.  He 
complained of bilateral knee pain, stiffness, swelling, and 
giving way or instability, along with  intermittent locking 
of the right knee.  He indicated that prolonged standing and 
ambulation, both of which are required for his job as a 
maintenance mechanic, precipitated knee symptoms.  The 
veteran uses elastic knee braces at work.  Upon examination, 
the range of motion of his left knee was 0-130 degrees; and 
range of motion of his right knee was 0-120 degrees.  The 
veteran experienced pain in the right knee at 115 degrees of 
flexion.  Movement was also limited by weakness and lack of 
endurance.  X-rays of the left knee showed it to be within 
normal limits; x-rays of the right knee revealed a calcified 
foreign body in the soft tissues adjacent to the patellar 
tendon.  The clinician diagnosed the veteran with bilateral 
patello-femoral syndrome, right more than left.  

The veteran subsequently testified at a May 2005 Travel Board 
hearing that he has been seeking treatment for his bilateral 
knee disability at the Northport VA Medical Center.  He 
stated that he has been going a lot recently and is also 
going through physical therapy.  He has been issued a cane 
and four elastic braces.  He has also been prescribed pain 
medication, but he refuses to take it unless the pain is 
particularly severe.  He has worked as a maintenance mechanic 
for the Northport VA for the past five years.  His supervisor 
is understanding of his condition, but finds the amount of 
sick leave taken due to his knee problems to be excessive.  
The veteran testified that his condition has gotten 
progressively worse since his last examination.  He noted 
that he is in intense pain two to three times a week; that 
his knees swell up a couple of times a week, his knees bruise 
easily, and that his knees buckle, causing him to fall down a 
couple of times in the past year.  He ices his knees down 
almost everyday when he gets home from work.  The veteran 
testified that in addition to all the sick leave he has to 
take due to his knees, he also misses out on a lot of 
overtime work because he is often incapable of doing the job.  

The veteran submitted leave statements from work that reflect 
that he took 52 hours of leave in 2004 and has taken 56 hours 
of sick leave between January 2005 and May 2005.  

The Board notes a September 2004 Statement in Support of the 
Veteran's Claim (VA Form 21-4138) in which the veteran 
responds to the fact that his entire claims file has been 
misplaced and was asked to "piece together" what he could 
from his own records.  While the RO correspondence only 
indicates that it misplaced the veteran's Notice of 
Disagreement (NOD), the Board notes that the veteran's 
original claim is not part of the claims file, nor is the RO 
rating decision.      

In a December 2004 Supplemental Statement of the Case (SSOC), 
the RO indicated that the veteran's most recent examination 
could be used to justify a reduction in the veteran's 
ratings, but that such a reduction cannot occur on the basis 
of one examination.  The RO thus stated that the veteran 
would be scheduled for another examination and if the 
examination yields the same results, the RO would seek to 
reduce the veteran's ratings.  

The Board finds that the last VA examination afforded to the 
veteran occurred almost two years ago, and that the claims 
file is incomplete.  Further, the veteran's testimony that he 
is currently receiving a lot of treatment with the VA, 
including physical therapy, suggests there are more current 
relevant treatment records that have not been obtained.  The 
RO must secure this medical evidence.  38 C.F.R. 
§ 3.159(c)(1)(2) (2004).  The Board also finds that, given 
the amount of time that has elapsed since the last VA 
compensation examination and the veteran's claim of increased 
disablement, a more current VA examination is warranted to 
determine the current severity of his knee disabilities.  
38 C.F.R. § 3.159(c)(4) (2004).  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2003).  
In order to comply under the VCAA, the veteran must be 
notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).


Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for the assignment 
of initial ratings in excess of 20 
percent for his residuals of a 
menisectomy of the left knee and a right 
knee disability of the impact of the 
notification requirements on his claims.

2.  The RO should contact the Northport 
VA Medical Centers to secure any 
additional treatment records that are not 
in the claims file.  Any records that are 
secured should be associated with the 
claims file.  
  
3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
residuals of a menisectomy of the left 
knee and a right knee disability.  The 
claims file must be made available to and 
reviewed by the examiner.  The evaluation 
should include complete range of motion 
studies.  The examiner is also requested 
to opine whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran has any additional loss 
of function (i.e., motion) of either knee 
due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare-
ups of such symptoms.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
range of motion.  If the examiner finds 
it impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.  
  
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to the assignment of initial 
or staged (Fenderson, supra) ratings in 
excess of 20 percent for the veteran's 
residuals of a menisectomy of the left 
knee and a right knee disability, with 
consideration of all of the evidence 
obtained since the issuance of a 
statement of the case in December 2004.

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the December 2004 Statement of the Case.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
in an expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




